MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                    FILED
regarded as precedent or cited before any                                            Sep 25 2020, 8:44 am

court except for the purpose of establishing                                             CLERK
the defense of res judicata, collateral                                              Indiana Supreme Court
                                                                                        Court of Appeals
                                                                                          and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Thomas F. Little                                         Curtis T. Hill, Jr.
Power, Little, Little & Little Law Firm                  Attorney General of Indiana
Frankfort, Indiana
                                                         Abigail R. Recker
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         September 25, 2020
of the Parent-Child Relationship                         Court of Appeals Case No.
of K.M. (Minor Child) and T.M.                           19A-JT-3103
(Mother);                                                Appeal from the Clinton Circuit
T.M. (Mother),                                           Court
                                                         The Honorable Bradley K.
Appellant-Respondent,
                                                         Mohler
        v.                                               Trial Court Cause No.
                                                         12C01-1902-JT-43
The Indiana Department of
Child Services,
Appellee-Petitioner



May, Judge.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-3103 | September 25, 2020              Page 1 of 17
[1]   T.M. (“Mother”) appeals the juvenile court’s order terminating her parental

      rights to K.M. (“Child”) and its denial of her motion to correct error. Mother

      presents multiple issues for our review, which we restate as:

                 1. Whether Mother’s due process rights were violated because
                 the Department of Child Services (“DCS”) did not provide
                 services to reunify Mother with Child;


                 2. Whether the juvenile court’s findings support its conclusion
                 that the conditions under which Child was removed from
                 Mother’s care would not be remedied; and


                 3. Whether the juvenile court abused its discretion when it
                 denied Mother’s motion to correct error based on new evidence.


      We affirm.


                                 Facts and Procedural History
[2]   Child was born to Mother and C.C. (“Father”) 1 on July 15, 2010. Prior to the

      incident at issue here, Child had been the subject of multiple unsubstantiated

      reports of neglect, including allegations that she was sexually abused by

      multiple caregivers. Additionally, Mother had been incarcerated for various

      convictions of dealing in, and possession of, illegal drugs, as well as battery

      since Child was born.




      1
          Father voluntarily relinquished his parental rights to Child and does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-3103 | September 25, 2020                     Page 2 of 17
[3]   On October 11, 2017, DCS received a report that Child, who was seven years

      old, had missed twelve days of school and that the school was unable to reach

      Mother. Two days later, DCS received a report that Child ran in front of a bus

      and the school again was unable to contact Mother. DCS found Mother, who

      indicated Child was not living with her, but instead was living with Mother’s

      parents, who lived “here, there and everywhere” because they had lost their

      home. (Ex. Vol. III at 77.) Mother and Child both provided DCS with an

      address that “was vacant and had been for several months.” (Id. at 78.) Child

      told DCS that she “lived with her brother and sister who were college age and

      were often drunk and also stays with her Nana and Papa.” (Id.)


[4]   DCS also received a report that Mother “was potentially using drugs.” (Tr.

      Vol. II at 58.) Child reported, “I have to pee for mommy” and Mother had to

      stay “at Rico’s house for her job [b]ut it is a ‘fake job.’” (Ex. Vol. III at 78.) On

      October 27, 2017, a Family Case Manager (“FCM”) from DCS and Mother’s

      parole officer went to the address provided by Mother, but Mother was not at

      home despite having a scheduled appointment with the parole officer. The

      parole officer searched Mother’s residence and found drugs in the bedroom that

      Mother shared with Child. The FCM and Mother’s parole officer eventually

      found Mother and Child at the library. Mother admitted using

      methamphetamine and tested positive for amphetamine, methamphetamine,

      and THC. Mother subsequently was arrested for a parole violation, and DCS

      placed Child in foster care, where she has remained through the pendency of

      these proceedings.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-3103 | September 25, 2020   Page 3 of 17
[5]   On October 29, 2017, DCS filed its petition to declare Child a Child in Need of

      Services (“CHINS”) in Boone County. The juvenile court held its initial

      hearing on October 30, 2017, and authorized the continued removal of Child

      from Mother’s care. Mother “failed to maintain contact/report to her parole

      agent” and also could not be located by DCS from November 10, 2017, to

      January 9, 2018. (App. Vol. II at 18.) On January 9, 2018, Mother was

      arrested and later charged with Level 5 felony possession of

      methamphetamine, 2 Level 6 felony possession of methamphetamine, 3 Class A

      misdemeanor possession of a controlled substance, 4 and Class C misdemeanor

      possession of drug paraphernalia. 5 On February 20, 2018, the juvenile court

      issued its order on the initial hearing, noting Mother had requested counsel and

      appointing counsel. The order also transferred the case to Clinton County on

      the court’s own motion because “the family are residents of Clinton County.”

      (Id. at 28.) The Clinton County court accepted jurisdiction on March 21, 2018.


[6]   On March 26, 2018, DCS filed a motion for leave to amend the original CHINS

      petition “to add new allegations from criminal charges that have arisen since

      the filing of the [original] petition.” (Id. at 73.) On May 16, 2018, DCS filed its

      amended CHINS petition, indicating Mother was incarcerated, Father had not




      2
          Ind. Code § 35-48-4-6.1(b).
      3
          Ind. Code § 35-48-4-6.1(a).
      4
          Ind. Code § 35-48-4-7(a).
      5
          Ind. Code § 35-48-4-8.3(b).


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-3103 | September 25, 2020   Page 4 of 17
      established paternity, and DCS could not locate Father. The petition also

      indicated Child had an appointed guardian, M.P., but Child was not in M.P.’s

      care during the time relevant to the petition and DCS had not yet contacted

      M.P. On May 25, 2018, the juvenile court held a fact-finding hearing on the

      CHINS petition during which Mother admitted Child was a CHINS, Father

      could not be located, and M.P. relinquished all guardianship rights to Child.

      The juvenile court issued its order adjudicating Child as CHINS on May 30,

      2018.


[7]   On June 20, 2018, the juvenile court held its dispositional hearing and on June

      21, 2018, the court issued its disposition decree. The juvenile court ordered

      Mother to, among other things: obtain and maintain stable housing and

      income; refrain from consuming illegal drugs or alcohol; obey the law; submit

      to random drug screens; follow all terms of probation; complete a substance

      abuse assessment and follow all recommendations; and attend scheduled

      visitation with Child. On July 16, 2018, Mother pled guilty to Level 6 felony

      possession of methamphetamine. The trial court sentenced Mother to 378 days

      incarcerated with credit for 189 days served. The trial court also revoked

      Mother’s parole and she remained incarcerated during the pendency of these

      proceedings with a projected release date of January 31, 2020.


[8]   When Mother was incarcerated in the Boone County Jail, she completed

      multiple programs and exercised visitation with Child. In late May 2018,

      visitation with Child stopped because Child’s placement reported behavior

      issues and anxiety following visits with Mother. Visitation with Mother was

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-3103 | September 25, 2020   Page 5 of 17
      not reinstated. Mother self-reported that while incarcerated she completed her

      GED and attended parenting and substance abuse rehabilitation classes, in

      addition to educational classes in cosmetology and the culinary arts. Mother

      was permitted to communicate with Child via telephone twice a week, but she

      was sometimes unable to do so due to lack of funds to use the telephone or

      because Child was unavailable. Mother testified she spoke with Child, on

      average, two times a month.

[9]   On February 8, 2019, DCS filed its petition to terminate Mother’s rights to

      Child based on noncompliance with services and Mother’s continued

      incarceration. The juvenile court held fact-finding hearings on the matter on

      April 29, 2019, and July 17, 2019. Father appeared at the April 29 hearing and

      voluntarily relinquished his parental rights. On July 23, 2019, the juvenile court

      entered its order terminating Mother’s parental rights to Child. The juvenile

      court found, in part:

              [Child] was removed from the home due to [Mother’s] parenting
              issues (not ensuring school attendance) and substance abuse
              issues. During a short period of non-incarceration in late
              2017/early 2018, [Mother] basically disappeared, failing to
              contact the [Family Case Manager] and failing to have any
              contact with [Child]. While [Mother] has completed relevant
              programs during this period of incarceration, there is nothing in
              the Mother’s history to give the Court any confidence that she
              will remain free of personal issues and substance abuse issues and
              be able to adequately and safely parent [Child]. The current
              period of incarceration is at least the fourth time the Mother has
              been incarcerated and removed from [Child’s] life. Despite those



      Court of Appeals of Indiana | Memorandum Decision 19A-JT-3103 | September 25, 2020   Page 6 of 17
               prior absences, the Mother has not made the necessary changes
               to remedy the issues in her life.


                                                     *****


               The testimony highlighted the impact of the Mother’s lifestyle
               and decisions on [Child]. For example, [Child] reported that she
               had to provide urine for the Mother’s drug screens. [Child] has
               been diagnosed with PTSD due to what she observed and the
               events to which she has been exposed. [Child] has seemingly
               assumed the role of the parent in the relationship, reporting that
               she feels responsible for the Mother’s incarceration.


               Additionally, the Mother is not due to be released for another 6
               months, i.e. January 31, 2020. Upon her release, the Mother
               plans to reside in a half-way house. Thus, even in a best-case
               scenario, [Child] would not be returned to the Mother’s care until
               well after January 2020. At that point, [Child] would have been
               removed from the Mother’s care for 2 – 2 ½ years or more.


       (App. Vol. II at 21-22) (internal citations and footnotes omitted).


[10]   On July 25, 2019, Mother filed a motion to correct errors and consider newly

       discovered evidence. Mother argued that there was not a satisfactory plan for

       Child’s care following termination because DCS filed a motion to change

       Child’s placement shortly after the juvenile court’s order terminating Mother’s

       parental rights based on allegations of mistreatment by the foster parents.

       Based thereon, Mother requested that the juvenile court vacate its order

       terminating Mother’s parental rights to Child and reinstate reunification




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-3103 | September 25, 2020   Page 7 of 17
       services because Mother’s projected release date from incarceration was

       January 31, 2020.


[11]   On September 6, 2019, the juvenile court held a hearing on Mother’s motion to

       correct errors. During the hearing, DCS confirmed that Child was removed

       from her placement and placed with a new pre-adoptive foster family in

       Indianapolis shortly after the termination of Mother’s parental rights. DCS

       reported Child was doing well in her new placement. On December 5, 2019,

       the juvenile court denied Mother’s motion to correct errors.



                                  Discussion and Decision
                                          Standard of Review
[12]   We review termination of parental rights with great deference. In re K.S., 750

       N.E.2d 832, 836 (Ind. Ct. App. 2001). We will not reweigh evidence or judge

       credibility of witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004),

       trans. denied. Instead, we consider only the evidence and reasonable inferences

       most favorable to the judgment. Id. In deference to the juvenile court’s unique

       position to assess the evidence, we will set aside a judgment terminating a

       parent’s rights only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208

       (Ind. Ct. App. 1999), reh’g denied, trans. denied, cert. denied 534 U.S. 1161 (2002).


[13]   “The traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution.” In

       re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. A trial court must


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-3103 | September 25, 2020   Page 8 of 17
       subordinate the interests of the parents to those of the children when evaluating

       the circumstances surrounding a termination. In re K.S., 750 N.E.2d at 837.

       The right to raise one’s own children should not be terminated solely because

       there is a better home available for the children, id., but parental rights may be

       terminated when a parent is unable or unwilling to meet parental

       responsibilities. Id. at 836.


[14]   To terminate a parent-child relationship, the State must allege and prove:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). The State must provide clear and convincing proof

       of these allegations. In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009), reh’g

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-3103 | September 25, 2020   Page 9 of 17
       denied. If the court finds the allegations in the petition are true, it must

       terminate the parent-child relationship. Ind. Code § 31-35-2-8.

[15]   When, as here, a judgment contains specific findings of fact and conclusions

       thereon, we apply a two-tiered standard of review. Bester v. Lake Cty. Office of

       Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). We determine whether the

       evidence supports the findings and whether the findings support the judgment.

       Id. “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the juvenile court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208. Mother does not

       challenge the trial court’s findings, and thus we accept them as true. See

       Madlem v. Arko, 592 N.E.2d 686, 687 (Ind. 1992) (“Because Madlem does not

       challenge the findings of the trial court, they must be accepted as correct.”).


                                              1. Due Process
[16]   In a termination of parental rights proceeding, parents have certain due process

       rights:

                 When a State seeks to terminate the parent-child relationship, it
                 must do so in a manner that meets the requirements of the due
                 process clause. Santosky v. Kramer, 455 U.S. 745, 102 S. Ct. 1388,
                 71 L.Ed.2d 599 (1982). Although due process has never been
                 precisely defined, the phrase embodies a requirement of
                 “fundamental fairness.” E.P. v. Marion County Office of Family &
                 Children, 653 N.E.2d 1026, 1031 (Ind. Ct. App. 1995) (quoting
                 Lassiter v. Dep’t of Social Servs., 452 U.S. 18, 26, 101 S. Ct. 2153,
                 68 L.Ed.2d 640 (1981) ). Citing Mathews v. Eldridge, 424 U.S.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-3103 | September 25, 2020   Page 10 of 17
               319, 96 S. Ct. 893, 47 L.Ed.2d 18 (1976), this court has recently
               acknowledged that the nature of the process due in parental
               rights termination proceedings turns on a balancing of three
               factors: (1) the private interests affected by the proceeding, (2) the
               risk of error created by the State’s chosen procedure, and (3) the
               countervailing governmental interest supporting use of the
               challenged procedure. A.P. v. Porter County Office of Family and
               Children, 734 N.E.2d 1107 (Ind. Ct. App. 2000)[, reh’g denied].


       J.T. v. Marion Cty. Office of Family & Children, 740 N.E.2d 1261, 1264 (Ind. Ct.

       App. 2000), reh’g denied, trans. denied, abrogated on other grounds by Baker v. Marion

       Cty. Office of Family & Children, 810 N.E.2d 1035, 1041 (Ind. 2004). In addition,

       “procedural irregularities in a CHINS proceedings [sic] may be of such import

       that they deprive a parent of procedural due process with respect to the

       termination of his or her parental rights.” A.P., 734 N.E.2d at 1112-13. Mother

       argues her due process rights were violated when DCS did not provide services

       to Mother. Mother alleges, “DCS never wanted Mother to reunite with

       [Child][.]” (Br. of Appellant at 10.)

[17]   As an initial matter, we note Mother did not raise this issue before the trial

       court, and thus the issue is waived. See McBride v. Monroe Cty. Office of Family &

       Children, 798 N.E.2d 185, 194 (Ind. Ct. App. 2003) (parties cannot raise issue

       for the first time before the appellate court, including some constitutional

       issues). Waiver notwithstanding, “failure to provide services does not serve as a

       basis on which to directly attack a termination order as contrary to law.” In re

       H.L., 915 N.E.2d 145, 148 n.3 (Ind. Ct. App. 2009).




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-3103 | September 25, 2020   Page 11 of 17
[18]   Here, there is no evidence that Mother requested services and it is well settled

       that “a parent may not sit idly by without asserting a need or desire for services

       and then successfully argue that he was denied services to assist him with his

       parenting.” In re B.D.J., 728 N.E.2d 195, 201 (Ind. Ct. App. 2000).

       Additionally, DCS is not required to offer reunification services or visitation

       while a parent is incarcerated. See Rowlett v. Vanderburgh County OFC, 841

       N.E.2d 615, 622 (Ind. Ct. App. 2006) (“[T]he OFC did not, nor was it required

       to, provide Father with services directed at reuniting him with his children.”),

       trans. denied. Based thereon, we conclude Mother’s due process rights were not

       violated by DCS’s failure to provide her reunification services with Child.


                           2. Conditions Would not be Remedied
[19]   Mother argues the trial court’s findings do not support its conclusion that the

       conditions under which Child was removed from Mother’s care would not be

       remedied. However, Mother does not contest whether the trial court’s findings

       support its conclusion that the continuation of the Mother-Child relationship

       poses a threat to Child’s well-being. DCS does not have to prove both a threat

       to the child’s well-being and a reasonable probability conditions will not be

       changed, because Indiana Code section 31-35-2-4(b)(2)(B) is written in the

       disjunctive, such that DCS must prove only one by clear and convincing

       evidence. See Ind. Code § 31-35-2-4(b)(2)(B) (listing three options and noting

       DCS has to prove “one”). Because Mother does not present an argument

       challenging the trial court’s conclusion that the continuation of the Mother-

       Child relationship would pose a threat to Child, we may affirm under that

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-3103 | September 25, 2020   Page 12 of 17
       portion of the statute and, thus, need not address Mother’s argument that the

       findings do not support the trial court’s conclusion that the conditions under

       which Child was removed would not be remedied. See In re L.S., 717 N.E.2d at

       209 (because Ind. Code § 31-35-2-4(b)(2)(B) is written in the disjunctive, court

       needs to find only one requirement to terminate parental rights).


                            3. Denial of Motion to Correct Error
[20]   Our standard of review of a juvenile court’s ruling on a motion to correct error

       is well settled.

               We generally review a trial court’s ruling on a motion to correct
               error for an abuse of discretion. Jocham v. Sutliff, 26 N.E.3d 82,
               85 (Ind. Ct. App. 2015), trans. denied. An abuse of discretion
               occurs when the trial court’s decision is against the logic and
               effect of the facts and circumstances before the court or if the
               court has misinterpreted the law. In re Marriage of Dean, 787
               N.E.2d 445, 447 (Ind. Ct. App. 2003), trans. denied. However,
               where the issues raised in the motion are questions of law, the
               standard of review is de novo. City of Indianapolis v. Hicks, 932
               N.E.2d 227, 230 (Ind. Ct. App. 2010), trans. denied.


       Ind. Bureau of Motor Vehicles v. Watson, 70 N.E.3d 380, 384 (Ind. Ct. App. 2017).

       Our standard of review for appeal of a motion to correct error directs us to

       consider the underlying judgment, which here is the juvenile court’s order

       terminating Mother’s parental rights to Child. See In re Paternity of H.H., 879

       N.E.2d 1175, 1177 (Ind. Ct. App. 2008) (review of motion to correct error

       includes review of underlying order). Specifically, Mother challenges the




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-3103 | September 25, 2020   Page 13 of 17
       juvenile court’s conclusion that there existed a satisfactory plan for Child’s care

       following termination of Mother’s parental rights.


[21]   Pursuant to Indiana Code section 31-35-2-4(b)(2)(D), parental rights cannot be

       terminated unless DCS provides sufficient evidence of a satisfactory plan for the

       care and treatment of the child following termination. We have long held the

       post-termination permanency plan “need not be detailed, so long as it offers

       general sense of the direction in which the child will be going after the parent-

       child relationship is terminated.” In re D.D., 804 N.E.2d at 268. Here, DCS

       presented evidence and the juvenile court found that “adoption” was the plan

       for Child’s care following the termination of Mother’s parental rights. (App.

       Vol. II at 25.)

[22]   Following the juvenile court’s order terminating Mother’s parental rights, DCS

       filed a motion to change Child’s placement based on allegations of abuse at her

       foster placement. While the allegations were unsubstantiated, they included

       reports that Child was being treated worse than other children in the foster

       parents’ care, foster parents were withholding food from Child as a form of

       punishment, and foster mother told Child she “is going to turn out like her

       mother and ‘end up in jail.’” (App. Vol. II at 36.) The trial court granted

       DCS’s motion to change Child’s placement and Child was placed with a pre-

       adoptive family in Indianapolis.


[23]   In her motion to correct error, Mother asked the juvenile court to reverse its

       decision to terminate her parental rights to Child because a change in placement


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-3103 | September 25, 2020   Page 14 of 17
       would further delay permanency for Child. Mother asserted that DCS

       “intentionally waited until after the Termination of Parental Rights Hearing

       and after the Court issued the Order Terminating Parental Rights to request

       [Child’s placement] change[,]” and “had the Court, Mother and counsel for

       Mother been made aware of this course of action, the Court’s order may have

       denied the Petition to Terminate[.]” (Id. at 31.) Mother stated the change in

       placement controverted the juvenile court’s order where it stated, “Any further

       delay in providing [Child] permanency will pose a threat to [Child’s] well-being.

       The need for permanency is certainly a factor in determining whether

       termination is in [Child’s] best interest.” (Id. at 24.) Mother also argued that

       her projected release date from incarceration was “only six (6) months” away,

       which was a “reasonable timeframe for reunification with Mother.” (Id. at 32.)


[24]   In response, DCS argued:


               [Child’s] new foster family is ready to adopt her. She is doing
               well in the placement, [Child] calls them mom and dad, and the
               foster parents have already retained a lawyer to file the adoption
               petition. [Child] has not displayed any negative behaviors at this
               new placement and therefore it is not a less permanent
               placement. In fact, it is more stable and more permanent than
               the [former foster family].


       (Id. at 49-50.) DCS also noted that


               [Mother] testified that she believed she would be entering the
               Community Transition Program through her criminal case.
               However, on July 22, 2019, Boone Circuit Court denied her
               petition to enter said program . . . . As such, [Mother’s] position

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-3103 | September 25, 2020   Page 15 of 17
               is even weaker in her ability to demonstrate that she can provide
               a safe and stable environment for [Child].


       (Id. at 49.)


[25]   The juvenile court held a hearing on Mother’s motion to correct error on

       September 6, 2019, and summarily denied it on December 5, 2019. On appeal,

       Mother argues the juvenile court abused its discretion when it denied her

       motion to correct error because “[s]imply moving a child from one foster home

       to the next is not an acceptable means of permanency, especially when

       [Mother] was so close to being released from incarceration.” (Br. of Appellant

       at 22.) However, “[a]ttempting to find suitable parents to adopt the children is

       clearly a satisfactory plan. The fact that there was not a specific family in place

       to adopt the children does not make the plan unsatisfactory.” Lang v. Starke C’ty

       Office of Family & Children, 861 N.E.2d 366, 375 (Ind. Ct. App. 2007) (citations

       omitted), trans. denied. As DCS presented evidence that Child was in a pre-

       adoptive home following the change in placement, we conclude the juvenile

       court did not abuse its discretion when it denied Mother’s motion to correct

       error. See In re B.D.J., 728 N.E.2d at 204 (affirming post-termination plan

       wherein foster parents had “expressed some interest” in adopting children, but

       “[i]f that does not work out . . . the children have already been turned over to

       the special needs adoption team and their names have been placed there”).



                                               Conclusion

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-3103 | September 25, 2020   Page 16 of 17
[26]   Mother’s due process argument is waived for failure to present it to the juvenile

       court. Waiver notwithstanding, she cannot challenge a termination order based

       on inadequacy of services. Additionally, we need not address her argument

       that the juvenile court’s conclusion that the conditions under which Child was

       removed from Mother’s care would not be remedied because Mother did not

       challenge the court’s conclusion that the continuation of the Mother-Child

       relationship would pose a threat to Child’s well-being. As the statute is written

       in the disjunctive, DCS needed to prove only one of these two factors. Finally,

       the juvenile court did not abuse its discretion when it denied Mother’s motion

       to correct error based on a change in Child’s placement because the new

       placement was still a satisfactory plan for Child’s post-termination care.

       Accordingly, we affirm.


[27]   Affirmed.

       Riley, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-3103 | September 25, 2020   Page 17 of 17